Title: To Thomas Jefferson from Willem H. van Hasselt, 20 June 1802
From: Hasselt, Willem H. van
To: Jefferson, Thomas


            Monsieur le PresidentHague le 20 Juin 1802
            Il vous souviendra peut etre qu’il y a environ quatre ans, que je prenais la liberté, de m’adresser a vous par lettre, souhaitant de trouver un emploi chez vous et sous votre toit que je pencais alors ne pouvoir trouver dans toute l’Amerique. Jetais alors dans l’idée que vous avies une jeune famille Je m’offrais sous le titre de faire les fonctions de Gouverneur aupres d’eux pour veiller a leur education. Je fus deçu dans mon attente. Il est vrai vous m’honoriez d’une reponse polie, come Jattendais d’une personne qui avait vu le monde; Mais Monsieur non obstant tous le menagement que vous gardies dans vos expressions, il y avait une Monosillabe de trop, qui ne laissait pas de me donner de la paine, Si je me souviens bien, de vos expressions car votre lettre il y a longtemps que je ne l’ai plus, vous disies If I had those qualifications, it would not be difficult for me to find a place in Charleston. Cet if Monsieur me Chifonait beaucoup. Je savais tres bien qú’un homme qui a vu son monde un Philosophe ne pouvait pas ignorer que ce monde fourmille d’escrocs, qu’il etait de sa prudence de s’en garder, en particulier a l’egard d’un inconnu, Mais alors je me souvenais aussi que je vous avais accusé des personnes qui me connaissaint, chez qui vous pouviez vous avoir informé quel etait mon caractere mes principes, avec les quels javais vecu comme de niveau, et qui n’etaient pas de la lie du peuple, il me vint bien dans l’esprit que peut etre la difference des principles politiques pouvait avoir rendu, particulierement dans ces temps cette discussion plus difficile, qu’elle ne valait et comme on dit que le jeu ne valait pas la chandelle. cependant tout cela ne Me Mettait pas a mon aise: Permettez-Moi d’avouer franchement que jy trouvais un espece de soupçon qui Me blessait cetait une nouvelle lecon a aprendre pour moi, a laquelle je n’etais pas trop accoutumé: Vous ne consideriez pas, qu aiant vecu avec ces personnes, sur un pied d’egalité, qúi ne me souffrait pas de pencer que je pourrais me produire sous les apparences d’un miserable pedagogue, et d’etre mesuré du haut en bas par des gens qui auparavant avaient recherche ma compagnie, l’idée de cet abaissement me paraissait insuportable; l’amour que je sens pour la liberté mon amour propre refuserent entierement de s’y soumettre, javais deja fait des efforts pour m’offrir a vous a un homme dont je respectais le caractere. que faire donc? Jetais venu en Amerique avec un honete capital forçé de quiter mon pais, a cause des Cabales, intrigues les usurpations du Stathouder, contre lesquelles je m’etais toujours oppose autant que javais pu, ici je ne connaissais ni etais connu de personne, je ne savais a qui me fier, tous les visages promettaient de la sincérite,—mais ce n’etaient que des visages. je resolus de me regler sur la conduite du publicq et celui qúi etait le mieux accueilli aurait la premiere place dans ma confidence. Je me trompais grossierement encore, j ai eté plumé derobé par des speculateurs, qui ne manquaient pas l’aveu du public, Vous devez avoir connu aumoins par reputation le fameux Commodore A Gillon lui seul m’enlevait une somme de 7000 Livres Sterlin, je souffrais des faillites, des banqueroutes dans les deux Carolines & en Virginie Meme tout cela me rendait incapable de vivre sur un pied de decence au quel j’etais acoutumé. Dans ces circonstances Votre lettre Monsieur me parvint a Statesburgh, elle me desarçonnait entierement, ne sachant ou donner de la tête. Tout d’un coup comme par inspiration, il me vient dans l’idee de m’enfoncer dans les bois de l’ouest. J’avais assez de Philosophie pour n’etre pas effraie de l’idee que je n’y trouverais que la nature brute des gens qui n’avaient aucune idee d’un commerce ou Societé rationale j’avais assez lu assez pensé pour me suffire a moi même: cette idee n’etait pas sitot née que mise en execution. Jarrivais donc ici. La premiere chose qúi m’occupait et qui occuperait tout homme d’un Sens commun etait d’examiner le local, l’air, le climat le Sol et puis le progres de l’agriculture: Je trouvais l’air serein et pur, un climat moderé, un Sol assez fertile, ou au moins il ne s’y trouvait aucune terre entierement Sterile pareille a ces plages sabloneuses, qu’on rencontre a tout bout de champ dans ces plats pais voisins de l’ocean. l’eau de Source pure legere et delicieuse. En consequence des debris de ma fortune, je m’achetais une petite terre, je me batis un bicoque, que les gens du pais apellaient une jolie maison faute de Savoir mieux. Mon premier Soin fut de me faire et cultiver un jardin, autre Phenomene rare pour ces etres peu instruits. Mais lorsque Je considerais les progres de l’agricultúre je les trouvais extremement negligés et mesquin. presque l’unique attention des agricoles etait tournée vers la culture du Mäis, et chacun plantait autant qu’il croiait suffire aux besoins de sa famille si l’annee etait mauvaise il se trouvait fort a l’etroit, faute de circulation d’especes, car tout echange presque se fait ici par troc: Si la Saison etait avantageuse le surplus etait porté au distilaleur pour le tourner en Whisky cela produsait deux effect extremement pernicieux, encourageant la paresse et l’ivrognerie, l’on buvait sa liqueur au Cabaret, on jurait on se querellait on se battait, sans aucun regard pour la decence les bonnes Moeurs ou la situation de leurs familles qui tres souvent par la etaient destituées du necessaire. Si l’on avait besoin d’un peu de Monoie l’on plantait du tabac ou du coton. Mais touttes ces denrées etaient trop Volumineuses pour s’en promettre beaucoup d’avantage. les distances des marchés trop grandes faisaient que tout le gain que le cultivateur s’en promettait s’absorbait dans les frais de transport, tout devant aller par terre les rivieres etant innavigables par des Cataractes ou bas fonds. il etait donc facile a voir qú’il leur falait une denrée si precieúse qúe les frais de chariage ne pouvait pas sensiblement empieter sur le revenant de la marchandise Je m’imaginais donc, que rien ne leur conviendrait Mieux qu’a elever des vers a Soie et consequement de planter et cultiver le Murier blanc comme le Seul capable de produire de tres bonne soie comme ce pais peut donner. Je sai quon l’a tenté a Purisburg Ebeneser et autres places, avec peu de succes, mais ils n’avaient qu’a en accuser leur ignorance, n’ayant que decredite cette riche branche de commerce: cependent comment persuader a des gens si simples si ignorants, que cette ignorance parait Marqué au coin de l’idiotisme, d’entreprendre un ouvrage dont jamais ils n’avaient entendu parler. Jaurais preche cette doctrine ad Kalendas grecas Sans jamais avancer dune ligne. il ne me restait donc rien a faire que de precher d’exemple. je me mis donc en devoir de poursuivre mon plan, avec beaucoup de difficulté Je me procurais quelques pieds de cet abre que jai triple depuis par provignement et mes arbres plantés depuis trois ans viennent bien. Peut etre Monsieur il vous surprendra qu’un Hollandais s’avise d’entreprendre de faire de la Soie ou la Hollande est un pais humide et froid peu adaptée a cet espece de culture, et c’etait l’opinion generale dans ce Pais, Mais comme je n’ai jamais fait beaucoup de fond sur les opinions et prejugés du vulgaire, javais le courage etant en Hollande, d’attaquer cette Hydre a cent têtes. en consequence J’etudiais cet object et malgré les obstacles d’un climat peu favorable, je reussissait assez bien, & autant que la Societé de Savants de Harlem, dont je suis Membre, m’invita de leur communiquer Mes observations: Je le fis et vous trouverez mon Esquisse au volume 17, part 2 de leurs transactions. depuis mon arrivée dans ce pais, residant sur l’Ahslyrive jai repeté mes recherches, et jai trouvé que ce pais est ún des Meilleurs au monde pour produire des plus belles soies. dans l’année 1787 je fis part du resultat de mes recherches à la Societé d’agricultúre a Charleston. on a publié cette lettre avec une des votres, dans la quelle vous tachiez a les persuade à encourager la propagation de l’olivier, mais ma lettre à eté abregé de la sorte et mutilée autant qu’elle ne produisit aucun effect. Mais pour revenir a mon Sujet, pour la premiere fois jai fait ún petit essai pour voir, si la grande idée que je metais formée de la bonté du climat et du Sol, etait fondée sur dassez bonnes raisons, et a ma satisfaction je trouve que je ne m’etais pas trompé; pour cet effect je prens la liberte de vous presenter un echantillon du premier essai. vous considerés s’il vous plait que cette Soie etant faite a l’aide des mains rudes, qui n’avaient rien vu de pareil, que par consequant le coup dessai ne saurait etre ún coup de Maitre et vous en concluerez que le tirage de la Soie peut etre porté a une perfection indefinitivement plus grande, et malgre cela je ne hesite pas a vous l’envoier comme le patron de tous ceux qui s’occupent du bien etre de la Republique, vous priant de montrer ces Echevaux au Manufacturiers en soie a Philadelphie pour avoir leur sentiment sur la bonte ou des defauts de cette Soie. pourquoi jose vous prier de ne pas permettre qu’elle passe trop les mains avant que les Manufacturiers l’ont vue, afin qú’elle ne perde pas de son lustre et consequament de sa valeúr, Ma tache sera de multiplier mes arbres autant que je púis pour les distribuer gratis aux gens du pais qui paraissent en prendre du gout pour cette espece de Culture. Mais Monsieur une chose essencielle nous manque pour obtenir tout le succes que je desirerais. Tous les Muriers blancs en Ameriqúe sans exception sont des sauvageons, tout ce qui provient de la graine est de meme, et quoi que je conviens que le Sauvageon prodúit une belle soie, cependent elle est trop legere et ne profite pas le cultivateur, outre que cet arbre ne provient pas si bien, sa feuille est petite dechiquetée, et en cuillant année par année la feuille de cet arbre il devient buissonneux et de la plus difficile Cuillette. le Murier noir natif de ce pais ne vaut rien, sa feuille est rude Coriasse couverte d’un duvet et remplie d’un acide qui ne conviennent pas au ver qui la rejettent. Le Murier Espagnol a grande fúille ne vaut presque pas mieux mais en France on use la feuille du Murier qui est apellé le Murier d’italie: Dans le Lionois le haut Dauphiné Sevennes Provence il va sous le nom de Murier Rose, cet arbre croit rapidement fait des belles pousses, sa feuille est grande lisse d’un beau Vernis sans etre dechiquetée. Monsieur Thome un des meilleurs Autheurs que jai lu sur ce sujet, et j’en ai lu plusieurs, dans ses reponses sur les questions faites a lui par la Societe Roiale d’agriculture a Lions en parle avec enthousiasme “Le Murier Rose (dit il) est non seulement le plus convenable a la nouriture des vers a Soie mais il est encore celui, qui fournit la feuille en la plus grande abondance, nous avons comparé les depouilles de sa feuille a l’age de huit ans, contre un sauvageon de meme age, planté dans le meme champ: le premier nous a donné cinquante livres de feuilles; le second n’en pas eu dix livres, la depouille du premier a ete faite en moins de trente minutes, et celle du second a occupé le cuilleur une matinee entiere.” je parle de cet arbre Monsieúr avec connaissance de Cause, je le possedais en Hollande javais meme embarqué avec moi une Douzaine. Mais les matelots les tuaient toús en les ecorchant a bord. Cest donc cet arbre qúil nous faut pour bien reusir dans cette entreprise, ma petite fortune ne me permet pas de pousser trop loin ma bonhomie, outre que je ne saurais comment m’y prendre: autrefois j’entretenais un commerce de lettres avec quelques Français, mais comme ils etaient toús de la noblesse, la derniere revolution les a tous dispersés ou detruits et je ne sai ce quils sont devenus. Mais Monsieur Vous qui etes a la tête de toute magistrature, vous pourries effectuer plus par un mot, que moi par des années de supplications. Si vous croiez que mon plan tend au bien de la Societé, car je ne disconviens pas que c’est ma marotte, et par la Capable de faire des chateaux en espagne quoi que cet un plaisir reël pour moi de pencer que je pourrais rendre quelque Service a ce pais avant ma mort car Je me fais vieux, et je dois pencer que mon tatoo bat deja quoi que encore assez robuste: ne me resentant pas beaucoup des infirmités de l’age, je considere pourtant cela comme un bien Ephemere qui peut s’echaper a tout moment, je voudrais vous prier de prendre cette tache sur vous, de faire venir quelques pieds de ce Murier Rose greffé, une douzaine suffirait, noús pourrions tres vite les multiplier par la greffe. toút ce qúi provient de sa graine est derechef sauvageon, quoi que d’une bonne espece. Si ma proposition vous plait, faites Moi l’honneur de me faire deux mots de reponce: et comme ma retraite est si hors de chemin ayez la bonté d’adresser votre lettre a Monsieur Florian Charles Mey commerçant et mon agent a Charleston, il sait ou m’adresser mes lettres. Excusez Monsieúr la longueur de cette lettre, qui vous a peut etre detenu des afaires plus importantes. La raison que je vous ecris celle ci en français etait, que ma lettre Anglaise n’ayant pas fait fortune, je voudrais essaier si ún autre dialecte vous plairait d’avantage, si encore celle ci ne me reusit pas, et je me trouverais dans la necessite de vous importuner une troisieme fois je vous ecrirai en Italien ma langue favorite, comme la plus harmonieuse, la plus sonore, et qui flatte le plus l’oreille, et si je súis bien informé vous la possedez γραφικως excusez ce petit mot grec il etait au bout de ma plume et je ne trouvais aucun Epethete français qui me revenait. Au reste je fais les veux les plus sinceres Monsieúr pour votre bien etre je sens fortement combien vous etes necessaire au bonheur des inhabitans de ce pais, je n’irai pas detailler ceci de peur d’etre cru un flatteur, mais cela jajouterai que jai cru que c’etait ún grand bonheur pour l’Amerique que dans la situation ou elle se trouvait, vous parvintes a la premiere Magistrature. je ne laisse pas d’inculquer cela a ceux qui avoisinent mon petit domaine, car je ne laisse pas d’avoir quelque influence sur leur façon de penser, qúi me croient quasi ún Demosthene un Ciceron puis que je sais lire et ecrire. je ne cesserai pas de faire des voeux pour votre prosperité et contentement etant avec un tres profond respect
            Monsieur le President Votre tres Humble tres obeis: Serviteur
            W H Van Hasselt
            
              P.S. S’il vous ferait plaisir Monsieur d’avoir le desein de mon tour pour tirer la soie fait ici sous mes auspices qui est d’apres le celebre Vaucançon qúi file a deux echevaux a double croisiere et que jai la vanité de croire que jai corrigé de quelques defauts au moins qúi est superieur au toúr de Toscane dont on a fait tant de vacarme sans raison. vous n’avez qu’a le vouloir et je vous enverrai le plan.
              excusez les fautes contre le francais que je puis avoir commises considerant quil y a pres de vingt ans que je n’ai presque pas parlé, ou ecrit dans, cette langue—
            
           
            Editors’ Translation
            Mister PresidentHague, [South Carolina], 20 June 1802
            You may remember that about four years ago I took the liberty of writing to you, hoping to find a position which I did not believe I could find anywhere else in America, in your service and under your roof. Thinking at the time that you had a young family, I proposed my services to be their preceptor and to watch over their education. My hope was disappointed. It is true that you honored me with a courteous response, as I expected from someone who had travelled widely, but despite all the care you took in expressing yourself, Sir, there was one monosyllable too many, which has not stopped wounding me. If I remember the words accurately, since it has been a long time since I have had your letter in hand, you said that if I had those qualifications, it would not be difficult for me to find a place in Charleston. That if, Sir, irritated me greatly. I knew very well that a man who has seen the world as a philosophe could not be unaware that the world teems with swindlers and that it is prudent to protect oneself from them, especially in relation to an unknown person. But then I also remembered that I gave you references to people who knew me, from whom you could learn about my character and principles. Since I had lived with them as an equal and they were not the dregs of the population, it occurred to me that perhaps the difference in our political principles had made this discussion more difficult than necessary and, as they say, it was not worth the trouble. Nevertheless, this did not reassure me. Let me admit frankly that I felt a kind of suspicion that wounded me. It was a new lesson for me, to which I was not accustomed. You did not take into account that having lived with these people, on an equal footing, it pained me to think I could appear to them like a miserable pedagogue, and be measured from head to toe by those who had previously sought my company. I could not abide the idea of stooping to this. My pride, my love of liberty, totally refused to submit to this. I had already tried to offer my services to you, as a man whose character I respected. What more could I do? I came to America with an honest capital, forced to leave my country because of the plots, intrigues, and usurpations of the stadtholder, which I had always opposed as much as I could. I did not know anyone here, nor did anyone know me; I did not know whom to trust. All faces promised sincerity, but they were only faces. I resolved to align myself with public opinion; the person who was most favored would have first place in my trust. Once again, I was badly mistaken. I was fleeced and hoodwinked by speculators whom the public respected. You must have known, at least by reputation, the famous Commodore A. Gillon. He alone stole the sum of 7000 pounds Sterling. I endured bankruptcies in the two Carolinas and Virginia. All of that prevented me from living at the level of decency to which I was accustomed. Amid all these circumstances, Sir, your letter reached me in Statesburg; I was dumbfounded, reeling. All of a sudden, as if by inspiration, I had the idea of plunging into the western woods. I had had enough philosophy not to be terrified by the idea that I would find only the brute nature of people who had no idea of commerce or rational society. I had read enough and thought enough to be self-sufficient. This idea was no sooner hatched than enacted. I thus arrived here. The first thing that occupied me, and would occupy any sensible man, was to examine the area, climate, soil, and the state of agriculture. I found pure, calm air, a moderate climate, a relatively fertile soil, or at least an absence of totally barren soil like these sandy beaches one finds in every field in the plains near the ocean. The water came from a source that was pure, clear, and delicious. Given the paltry remains of my fortune, I bought a small plot of land and built myself a hut, which the locals called a pretty house, for want of knowing better. My first concern was to plant and tend a garden, another rare phenomenon for these uneducated people. But when I considered the state of agriculture, I found it extremely neglectful and paltry. The farmers devoted almost all their attention to raising corn, and each one planted what he thought would suffice for the needs of his family. If the year was bad, he found himself in dire straits, given the lack of circulating currency, since barter is the prevalent form of commerce here. If the season was bountiful, the surplus was taken to the distiller to turn into whisky. This produced two extremely pernicious effects: encouraging laziness and drunkenness. People drank liquor at the bar; they swore; they quarreled; they fought, with no regard for the decency of good society or their families, who were very often destitute. If they needed a little money, they planted tobacco or cotton, but these goods were too voluminous to offer much advantage. Because the markets were so far away, a farmer’s profit was totally absorbed by transportation costs, since everything had to travel overland. The rivers were unnavigable because of waterfalls or shallowness. It was easy to see that they needed a crop valuable enough to compensate for the transportation costs. I decided what would suit them best was to raise silkworms and to plant and cultivate white mulberries, the only tree that can produce very good silk, which this country can. I know it was tried in Purysburg, Ebenezer, and elsewhere with little success, but they could only blame their ignorance, and simply brought discredit upon this rich branch of commerce. Yet how can one persuade such simple, ignorant people that it is sheer idiocy to undertake a project they had never heard of? I could have preached that doctrine ad calendas grecas without progressing one iota. My only choice therefore was to preach by example, so I set about pursuing my plan. With great difficulty I obtained a few mulberry cuttings which I have since trebled by grafting. My planted trees have been doing well for three years. You may be surprised, Sir, that a Dutchman should undertake to make silk, since Holland is a damp, cold country, unsuitable for this kind of cultivation. That was the general opinion in Europe. But since I have never given much credence to the opinions and prejudices of uneducated people, I had the courage, in Holland, to attack this hundred-headed hydra. As a consequence, I studied the topic and, despite the handicaps of a rather unfavorable climate, I succeeded enough to be invited to share my observations with the Haarlem society of savants, of which I am a member. I did so, and you will find my sketch in volume 17, part 2, of their proceedings. Since my arrival in this country, living on the banks of the Ashley River, I have gone through the same process and found that this is one of the best places in the world to produce beautiful silk. In 1787 I shared the results of my research with the Agricultural Society of South Carolina. They published this letter with one of yours, in which you sought to encourage the cultivation of olive trees. My letter was abridged and garbled so much, however, that it did not produce any effect. But to return to my subject: for the first time, I undertook a small experiment to see if the broad concept I had formed about the auspiciousness of the climate and soil was sufficiently well founded. To my satisfaction, I found that I was not mistaken. I am taking the liberty of giving you a sample of the first trial. If you take into account that this silk was made with the help of rough hands that had never seen anything like it, and therefore that the first attempt cannot be a masterpiece, you will conclude that silk production can be brought to immeasurably greater perfection. Nevertheless, I do not hesitate to send it to you as the patron of all those who watch over the well-being of the republic. I ask you to show these skeins to the silk manufacturers in Philadelphia to obtain their opinion on the quality or defects of this silk. Please take care that it isn’t touched too much before the manufacturers see it, lest it lose its luster and hence its value. My goal is to multiply my trees as much as possible in order to give them out gratis to any local people who show an interest in this kind of cultivation. But one essential thing is lacking, Sir, to obtain the success I wish: all the white mulberry trees in America, without exception, are wild, as are all that come from seeds. And although I agree that wild stock produces beautiful silk, it is nevertheless too light and does not benefit the farmer; besides, this tree does not replicate very well; its leaves are small and jagged. Harvesting them year after year makes them tougher and harder to cut. The indigenous black mulberry is worthless; its leaves are rough, tough, covered with fuzz, and filled with an acid that does not suit silkworms, which reject it. Spanish mulberry, with its large leaves, is hardly better. In France they use the leaves of the Italian mulberry. In the regions of Lyons, Upper Dauphiné, the Cévennes, and Provence, it is called rose mulberry. This tree grows quickly and produces good shoots. Its leaves are large, smooth, and nicely shiny without being jagged. The Royal Society of Agriculture in Lyons addressed a series of questions to Mr. Thome, one of the best authors I have read on this subject (and I have read several). In his answers he spoke enthusiastically about it: “The rose mulberry is not only the most appropriate for nourishing silkworms but it is also the one that furnishes the most leaves. We compared the remains of eight-year-old leaves with those of a wild tree of the same age, planted in the same field. The first had produced fifty pounds of leaves; the second not even ten pounds. The first was harvested in less than thirty minutes; the second took all morning.” I talk about this tree, Sir, with firsthand knowledge. I had one in Holland and even brought a dozen with me, but the sailors on the ship killed them all by removing the bark. That is the tree we need to succeed in this endeavor. My small fortune does not allow me to push my magnanimity too far, not to mention the fact that I do not know how to proceed. Previously, I was in correspondence with Frenchmen, but since they were all noblemen, the last revolution dispersed or destroyed them and I do not know what has become of them. But you, Sir, who oversee the entire government, you could accomplish more with one word that I could through years of supplication, if you believe my plan would enhance the well-being of society. I do not deny it is something of an obsession, and these might be pipe dreams, but it is a real pleasure for me to think that I might render service to this country before dying. For I am growing old and my tattoo is already beating. Although I am still relatively robust and do not feel many of the infirmities of old age, I nevertheless consider good health to be an ephemeral good which can vanish at any moment. I ask you to take this task upon yourself, to send for some shoots of this grafted rose mulberry. A dozen would suffice. We could multiply them quickly through grafting. If you find favor in my plan, do me the honor of a brief reply. Since my hideaway is off the road, be good enough to address your letter to a businessman, Mr. Florian Charles Mey, who is my agent in Charleston. He knows where to forward my letters. The reason I am writing this letter in French is because I did not achieve success with my English letter, so I am trying another dialect you might like more. If this one does not succeed, I will feel obliged to bother you a third time, writing in Italian, which is my favorite language, since it is the most harmonious, the most musical, the most flattering to the ear. I have it on good information that you have knowledge of its writing (γραφικως,
              graphikôs). Excuse this little word in Greek; it was on the tip of my pen and no French word came to mind. Finally, I send my sincerest wishes, Sir, for your well-being. I feel strongly how necessary you are to the happiness of the inhabitants of this country. I will not detail this, for fear of being taken as a flatterer, but I will add that I believed it was fortunate for America, in the situation in which it found itself, for you to become the chief executive. I do not cease inculcating this in those who surround my small domain, for I continue to have some influence on their thinking. They consider me a kind of Demosthenes or Cicero because I know how to read and write. I will not stop wishing for your prosperity and serenity, being, with a very deep respect, Mister President, your very humble and obedient Servant.
            W H Van Hasselt
            
              P.S. My silk is made on a spindle, inspired by the famous Vaucanson, which is built here under my supervision. It spins two two-ply skeins. I flatter myself into thinking that I corrected some defects and that it is better than the Tuscan spindle which is so unjustly acclaimed. If you would like to have the design of my spindle, simply ask and I will send it to you.
              Forgive the errors I may have made in French, considering that I have barely spoken or written the language for almost twenty years.
            
          